 In the Matter Of VIRGINIA BRIDGE COMPANYandINTERNATIONAL ASSO-CIATION OF MACHINISTS, MAGIC CITY LODGE $942Case No 5-R-2145.-Decided May27, 1946Mr Thomas S _lfarshall,of Roanoke, Va., for the Company.Messrs.Walter F. McKennaandClaudeW. Fairfield,of Baltimore,Md., andMessrs. C C. CochranandW.B.Weston,of Roanoke, Va.,for the IAM.Mr Robert Boyer,of Lynchburg, Va., andMr. C. E. Reynolds,ofRoanoke, Va., for the CIO.Mr Donald H.Frank,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon a petition duly filed by International AssociationofMachinists,Magic City Lodge #942, herein called the IAM,1 alleging that aquestion affecting commerce had arisen concerning the representation ofemployees of Virginia Bridge Company, Roanoke, Virginia, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Sidney J. Barban, TrialExaminer. The hearing was held at Roanoke, Virginia, on February 12,1946The Company, the IAM, and United Steelworkers of America,CIO, herein called the CIO, appeared and participated. All partieswere afforded full opportunity to be heard,to examine and cross-ex-amine witnesses, and to introduce evidence bearingon the issues.At the hearing the CIO moved the dismissal of the petition. Forthe reasons stated in Section III,infra,themotion is hereby granted.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed. All parties were afforded an oppor-tunity to file briefs with the Board.The name of the I A.M. appears herein as corrected on the record.68 N. L. R. B, No, 34.295 296DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record inthe case,the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYVirginia Bridge Company is a New Jersey corporation engaged inthemanufacture of fabricated structural steel, mine cars, and relatedsteelproducts.The Company operates plants located at Birmingham,Alabama ;Memphis,Tennessee ; and Roanoke, Virginia. The last-named plant is the sole operation of the Company involved in this pro-ceeding. The Company is a wholly-owned subsidiary of United StatesSteelCorporation.Annually the Company purchases for the manufac-turing processes of its Roanoke plant raw materials consisting of rolledsteel, coal, oil, and fuel valued in excess of $2,500,000, of which approxi-mately 90 percent is shipped to it from points outside the State of Vir-ginia.Annually, the Company produces at its Roanoke plant finishedproducts valued in excess of $8,000,000, of which 90 percent is shippedfrom it to points outside the State of Virginia.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act, and we so find.II.THE ORGANIZATIONS INVOLVEDInternationalAssociation ofMachinists,Magic City Lodge #942,isa labor organization admitting to membership employees of theCompany.United Steelworkers of America, affiliated with the Congress of In-dustrialOrganizations, is a labor organization admitting to membershipemployees of the Company.IIITHE ALLEGED QUESTION CONCERNING REPRESENTATIONThe CIO bases its motion to dismiss the petition on the groundthat the filing of the petition was premature in view of the doctrineenunciated in theAllis-Chalmerscase.2The CIO was certified by the Board on December 27, 1944, as thecollective bargaining representative of the unit determined to be appro-priate inMatter of Virginia Bridge Company,3 aunitwhich the partiesstipulated in the present case is appropriate. Negotiations between theCIO and the Company, pursuant to that certification, began in themiddle of January 1945. The parties disagreed, however, on the issuesof maintenance of membership, severance pay, shiftdifferentials,and the2Matter of Allis-Chalmers Manufacturing Company,50 N. L. R. B. 306.859 N. L.R. B. 303. VIRGINIA BRIDGE COMPANY297retroactive date. These issues were pending decision at that time in theBasic Steelcase, before the NationalWar Labor Board. The partiestherefore agreed to submit their dispute on those issues to that Board;the case was certified to the War Labor Board on March 3On July19, the Regional War Labor Board issued its decision on the four issues.Immediately thereafter the CIO appealed the decision of the RegionalBoard concerning the retroactive date to the National War Labor Board,which handed down its decision on October 2, 1945. Throughout thisperiod the parties had continued their negotiations, and agreement hadbeen reached on all other matters. The present petition was filed onOctober 10. On November 10, 1945, the CIO and the Company signedtheir present contract.We are of the opinion that there is merit to the C. I. O.'s argumentthat the doctrine of theAllis-Chalmerscase5 could equitably be appliedto the present situation. Moreover, the facts of this case bring it clearlywithin the doctrine established by a recent case,6 that a contract madewithin 1 year of the Board's certification precludes a new determinationof representatives during its term, if reasonable.Here the contractwas entered into 10/ months after the certification, and expires October15, 1946, less than 1 year from its execution.The IAM contends, however, that even though, absent other fac-tors,we would dismiss its petition under our general rules, the cut-backin employment which has taken place at this plant %ince the CIO'scertification requires a new determination of representatives. At thetime of the 1943 election, which was won by the IAM, there were678 employees in this unit. Between that date and the 1944 election,the Company's pay roll expanded to include 1,098 persons in the appro-priate unit. Subsequently, due to reconversion, which is now complete,the number of employees in the unit was reduced, and now stands at491.7We note that this is a reduction of approximately 55 percent. Wenote, also, that there has been no alteration of the scope or characterof the unit, or of the manufacturing processes. The basic operationsof the Company, the fabrication of steel parts, remains unchanged.The record reveals no substantial turn-over of the employees involved,but rather that the Company has retained a residue of its old employees.It is clear that no material change has ensued here, other than the con-traction of the plant force. There has been no reconversion to a differ-ent industry, no alteration of the physical set-up or transfer of thegeographical location, and no employment of personnel with different*An ad,'itional proposal,concerning holidays,upon which the parties agreed, was also sub-mitted totheWar LaborBoard, and approved by the RegionalWar LaborBoard in April.Matter of Allis-Chalmers Manu?acturtng Company, supra.Matter of Con P CurranPrintingCompany, 67 NL.R B 1419.7A company representative stated that the level of employment will not vary more than 100employees from the present total. 298DECISIONSOF NATIONAL LABOR RELATIONS BOARDskills.Under the circumstances,s we do not regard the reduction in per-sonnel, standing alone, as sufficient reason for ordering a present elec-tion,9 and we find that the existing contract is a bar until its terminaldate approaches.We shall therefore dismiss the petition.ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, theNational Labor Relations Board hereby ordersthat the petitionin Case No. 5-R-2145, filed by International Associa-tion of Machinists,Magic City Lodge #942, for investigation and cer-tificationof representatives of employees of Virginia Bridge Company,'Roanoke,Virginia, be, and it hereby is, dismissed.'We note,additionally,that the contract expires on October 15,1946, a date approximately5months fromthe date ofthisDecision.9 SeeMatterof Reliable Nut Company,63 N. L R B 357, cfMatter of M. P Moller, Inc,56 N. L.R. B. 16;Matterof Curtiss-Wright Corporation(Supplemental Decision and SecondAmendment to Direction of Elections),63N. L.R.B. 919; andMatter of General BronzeCorporation,60 N. L. R. B. 1098, 'ilieretn other material changes were contemplated in a 'ditionto the reduction of personnel.